internal_revenue_service issued date number release date cc el gl br1 gl-701696-99 uilc memorandum for district_counsel north central district from subject alan c levine chief branch general litigation rra sec_3401 impact on summonses gl-701696-99 this responds to your request for advice dated date asking us to review your proposed answers to a request for advice sent to you from the north central district rra collection coordinator the request described the following hypothetical fact pattern a taxpayer makes a request for a collection_due_process cdp hearing after receiving an sec_6330 notice the revenue_officer wants to continue investigation of potential fraudulent transfers and potentially use nominee liens because the taxpayer had previously transferred property to his wife and a_trust the revenue_officer wishes to continue this investigation while the taxpayer is going through the cdp hearing process the revenue_officer believes he will need to serve a summons for collection information you asked us to review your responses to the following issues issue sec_1 whether sec_6330 refers only to levy and seizure actions whether sec_6330 and other code sections limit the use of summonses for collection information during the pendency of the cdp appeal whether sec_6330 and other code sections limit the filing of liens and or nominee liens during the pendency of the cdp appeal law and analysi sec_1 whether sec_6330 refers only to levy and seizure actions sec_6330 provides that if a hearing is requested under subsection a b the levy actions which are the subject of the requested hearing and the running of the period of limitations shall be suspended for the period during which such hearing and appeals therein are pending in no event shall any such period expire before the 90th day after the day on which there is a final_determination in such hearing this provision is incorporated into sec_6320 by sec_6320 it is important to differentiate whether a taxpayer is sent a sec_6320 notice notice_of_federal_tax_lien filing and right to a hearing or a sec_6330 notice notice_of_intent_to_levy and right to a hearing because the suspension of collection activity differs depending on the notice the taxpayer received the effect the levy suspension has on collection activity also depends on whether the taxpayer’s appeal rights under sec_6320 and or have concluded and whether a nftl was on file prior to the effective date of sec_6320 and sec_6330 -- date please see the attached chart for an explanation of the effect of the suspension on collection action under sec_6320 and sec_6330 sec_6330 provides an exception to the bar on levy action while an appeal is pending if the underlying tax_liability is not at issue in the appeal and the court determines that the service has shown good cause not to suspend the levy the determination of whether good cause is appropriate is decided on a case by case basis whether sec_6330 and other code sections limit the use of summonses for collection information during the pendency of the cdp appeal as mentioned above under sec_6330 in some situations there is a suspension on levying and seizing the taxpayer’s property however there is no suspension on investigation accordingly sec_6330 does not limit the use of summonses during this period sec_7602 provides that a summons cannot be issued with respect to any person if a justice_department referral is in effect with respect to such person as long as the prohibition in sec_7602 does not apply a revenue_officer can continue an investigation through the use of summonses during the pendency of a cdp appeal however the revenue_officer may wish to forego the use of a summons until the cdp hearing is concluded because the information the revenue_officer is interested in obtaining may be disclosed at the cdp hearing whether sec_6330 and other code sections limit the filing of liens and or nominee liens during the pendency of the cdp appeal once a sec_6330 cdp_notice is issued only levy action is required to be suspended if it is determined by the revenue_officer that the filing of a lien is necessary then he is legally able to do so even though the levy action has been suspended there is also no legal prohibition against filing a nominee lien during this period we are advised that consideration is being given that in the next revision of the internal_revenue_manual irm it will provide that the filing of nftls including nominee liens will be suspended once a taxpayer has requested a cdp hearing except in certain circumstances however the irm has not been finalized and should be checked upon release if an nftl is filed the taxpayer must be given notice of the filing not more than business days after the day of the filing of the notice of lien if you have any questions regarding this memorandum please call attachment interplay between and the phrase cdp rights under sec_6320 have concluded means that either days passed from the date the service sends the taxpayer the sec_6320 notice and the taxpayer has failed to request a cdp hearing or the service receives written withdrawal by the taxpayer of the request for a cdp hearing after a taxpayer has requested a cdp hearing or the determination made at the hearing becomes final by expiration of the time for seeking its review or reconsideration see temp sec_301_6330-1t a-g1 legally explanation administrativel y explanation result i - notice_of_intent_to_levy and right to a hearing a notice has not been sent to taxpayer requires that effective the taxpayer must be given a right to a cdp hearing before the service levies note if a continuous wage levy was issued prior to the taxpayer is not entitled to a cdp_notice or hearing under sec_6330 with respect to the levy because levy action was initiated prior to requires that effective the taxpayer must be given a right to a cdp hearing before the service levie sec_1 notice_of_intent_to_levy given before cannot levy no notice_of_intent_to_levy given before cannot levy b cdp rights are not concluded same as legal same as legal same as legal same as legal - cannot levy until the taxpayer has been given a notice_of_intent_to_levy and right to a hearing notice and his rights under have concluded - nftls can be filed -cannot levy until the taxpayer has been given a notice_of_intent_to_levy and right to a hearing notice and his rights under have concluded - nftls can be filed once a notice is sent to the taxpayer suspension on levy action pursuant to sec_6330 once a cdp hearing is requested pursuant to a notice suspension on levy action pursuant to sec_6330 c cdp rights are concluded - suspension on levy action - nftls can be filed - suspension on levy action - the irm has not been finalized and should be checked upon release to determine as a matter of policy when the filing of nftls is suspended same same don’t want to complicate or interfere with the proper functioning of the cdp hearing we are advised that consideration is being given that in the next revision of the irm it will provide that the filing of nftls including nominee liens will be suspended once a taxpayer has requested a cdp hearing except in certain circumstance sec_1 nftl on file before can levy including seizures nftl is effective from before we don’t have to send a notice same same can levy including seizures can levy including seizures can levy including seizure sec_2 nftl on file on or after and cdp rights under are concluded nftl is not on file prior to or nftl on file on or after and notice has been sent to taxpayer but cdp rights under are not concluded and taxpayer has not yet requested a hearing sec_6320 is satisfied same same can levy including seizures sec_6320 does not suspend levy action can levy but cannot seize - can levy -cannot seize until there is a nftl and taxpayer has been given a notice and his cdp rights under have concluded internal procedures require a nftl to be on file before the service seizes property i r m therefore taxpayer should have opportunity to challenge lien before seizure can levy including seizures sec_6320 does not suspend levy action cannot levy for liabilities for the tax period s listed on the nftl to give effect to the cross- reference between c and e - cannot levy for liabilities for the tax period s listed on the nftl once the taxpayer requests a hearing pursuant to a notice nftl is not on file prior to or nftl on file on or after and taxpayer has requested a hearing but cdp rights under are not concluded ii - notice_of_federal_tax_lien filing and the right to a hearing a cdp rights are not concluded notice has been sent but no notice has been sent cannot levy but a notice can be sent sec_6330 requires that effective the taxpayer must be given a right to a cdp hearing before the service levies same same -cannot levy - can send notice - nftl already filed can levy as long as the taxpayer’s cdp rights under are concluded cannot seize - can levy as long as taxpayer’s cdp rights under are concluded - no seizures - nftl already filed internal procedures require a nftl to be on file before the service seizes property i r m therefore taxpayer should have opportunity to challenge lien before seizure notice has been sent and notice has been sent and the taxpayer’s cdp rights under are concluded b cdp rights are concluded notice has been sent but no notice has been sent cannot levy but a notice can be sent requires that effective the taxpayer must be given a right to a cdp hearing before the service levies same same -cannot levy - can send notice - nftl already filed can levy as long as the taxpayer’s cdp rights under are concluded can seize taxpayer has had opportunity to challenge lien - can levy as long as taxpayer’s cdp rights under are concluded notice has been sent and notice has been sent and the taxpayer’s cdp rights under are concluded
